DETAILED ACTION
	
Examiner of Record
	The Examiner of Record has changed from Rodney Swartz to Jennifer Graser.

	All prior rejections are rendered moot in view of the new grounds of rejection.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/21 has been entered.
Claims 4, 5, 22, 23, 28, 29, 35, 36 and 38-47 are currently pending.
 Claim Rejections - 35 USC § 112-2nd paragraph
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 4, 5, 22, 23, 35, 36 and 38-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
	Claims 4, 5, 44-47 and dependent claims 22, 23, 35, 36 and 38-43 are vague and confusing due to the term ‘delayed death agent’.  The term encompasses so many different molecules and structurally different compounds that the metes and bounds of the invention cannot be understood.  While the specification can be used to provide definitive support, the claims are not read in a vacuum.  Rather, the claim must be definite and complete in and of itself.  Limitations from the specification will not be read into the claims. The claims as they stand are incomplete and fail to provide adequate structural properties to allow for one to identify what is being claimed.  The ‘delayed death agent’ is a critical limitation.  Appropriate clarification and/or correction is required.
	Claims 4, 5, 44-47 are also vague and confusing because ‘co-administered’ implies administered simultaneously, yet the specification recites this could be 5 min to 2 days and in any order.  The timing of the administration of the ‘death agent’ appears to be a critical limitation for the functioning of the claimed methods and the ambiguity of the term ‘co-administered’ as it used in the claims is confusing.  While the specification can be used to provide definitive support, the claims are not read in a vacuum.  Rather, the claim must be definite and complete in and of itself.  Limitations from the specification will not be read into the claims. The claims as they stand are incomplete and fail to provide adequate structural properties to allow for one to identify what is being claimed.  The ‘delayed death agent’ is a critical limitation.  Appropriate clarification and/or correction is required.

Claim Rejections - 35 USC § 112-Scope of Enablement
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 4, 5, 22, 23, 28, 29, 35, 36 and 38-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of eliciting a protective immune response to a Plasmodium parasite comprising intravenously administering red blood cells infected with Plasmodium trophozoites to a non-human animal and then further intraperitoneally injecting said subject with doxycycline 1-2 hours later to thereby produce a controlled infection that elicits a protective immune response to the Plasmodium parasite, does not reasonably provide enablement for methods which allow for the use of any apicomplexan parasites and any type of death agent administered in a time range that is past 1-2 hours after administration of said parasites and any animal.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
intraperitoneally injected into the same mice.  It was shown that it takes approximately 4 days with 1-3 cycles of infections with the pRBCs/doxycycline to clear infection and when challenged strong protection is observed.  The scope of the instant claims is much broader allowing for any delayed death agent, which is identified on page 9 of the instant specification as ‘any molecule or compound that is cytotoxic or otherwise capable of killing apicomplexan parasites (from any source) following the co-administration of the parasites.  Lines 21-27 on page 9 of the specification recite:
“delayed death agents also includes free acid or base forms, isomers, racemates, enantiomers, polymorphs, salts, hydrates and other forms of derivatives of such agents. Non-limiting examples include hydrochlorides, chlorides, phosphates, sulphates, tosylates, mesylates, oxalates, succinates, hydrates inclusive of hemihydrates, monohydrates, and dihydrates, carrageenates, calcium, magnesium,sodium and potassium salts, although without limitation thereto.”
All of the examples in the instant specification use the tetracycline antibiotic doxyocycline as the delayed death agent.  It is not reasonable and unpredictable that all ‘delayed death agents’ as broadly described and claimed will possess the same functional ability and claims to agents outside of the tetracycline antibiotic doxyocycline as the delayed death agent are speculative only and not enabled. 
The working examples provided in the instant specification do not enable the full breadth of the claims since the definition of a ‘delayed death agent’ is very broad and the molecules are very different.  Additionally, the route of administration of the antibiotics (or other death agents) appears to be critical to the functioning of the coccidia, gregarines, piroplasms, haemogregarines, and plasmodia. Diseases caused by Apicomplexa include:Babesiosis (Babesia), Malaria (Plasmoidum), Cryptosporidiosis (C.parvum), Cryptoporiasis (C.cavetanensis), Cystiosporiasis (C.belli) and Toxoplasmosis (T.gondii).  The methods in the specification do not show results in humans or canine.
There are no results of treating Babesia or any experiments performed in bovine present in the instant specification.  Claims 44-47 do not require a specific parasite, only broadly any apicomplexan parasite, do not require any specific timing of doses, a particular death agent, but allow the very broadly claimed ‘death agent’.  This does not represent an actual reduction to practice.
Genentech Inc. v. Novo Nordisk A/S  (CAFC) 42 USPQ2d 1001 clearly states:  “Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.  See Brenner v. 
Factors to be considered in determining whether undue experimentation isrequired, are set forth in In re Wands 8 USPQ2d 1400. They include (1) thequantity of experimentation necessary, (2) the amount of direction or guidancepresented, (3) the presence or absence of working examples, (4) the nature of theinvention, (5) the state of the prior art, (6) the relative skill of those in the art, (7)the predictability or unpredictability of the art and (8) the breadth of the claims. 
Applying the above test to the facts of record, it is determined that 1) nodeclaration under 37 C.F.R. 1.132 or other relevant evidence has been made ofrecord establishing the amount of experimentation necessary, 2) insufficientdirection or guidance is presented in the specification with respect to the breadth of the claims, death agents and different parasites 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). With regard to (4) thenature of the invention and (5) the state of the prior art, these have been discussedabove. One of skill in the art would require guidance, in order to make or use themethods as instantly claimed. 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 4, 5, 22, 23, 28, 29, 35, 36, 38-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wittlin et al (Anti. Agents Chemo. 56(2): 703-707. 2012) and Neerja et al (Exper. Parasit. 2004. 107: 120-124) in view of Wykes et al (Eur. J. Immunol 2009. 39: 1991-2058).
	Wittlin discloses mice infected with P. berghei strain GFP ANKA for 4 days where daily doses of compounds were administered starting on day 0 (see whole document), e.g., co-administered. Mice were infected using erythrocytes infected with parasites. Compounds tested include the macrolide antibiotics Solithromycin (macrolide), Clindamycin and Azithromycin dehydrate (macrolide). Solithromycin treatment with four doses of 100 mg/kg resulted in a cure rate of 100% (9 of 9 mice), which was defined as survival on day 30 with no detectable parasites. Thus the mice given Solithromycin were immunized against the parasite and would have elicited an immune response to the parasites, e.g., a controlled infection. The method steps are identical to those recited in the instant claims.  The death agent, ampicoplexan parasites and controlled infection of Wittlin would provide a protective immune response since the method does not differ from the method steps of the instant specification. Wittlin teach that P.berghei in a mouse model is used, but discuss that this shows 
	Neerja discloses a rodent malaria model, wherein Outbred Swiss mice were infected with blood stage parasites (Plasmodium yvoelii sporozoite) and treated from day 0 to day 3 with different regimens. Regimes included pyrimethamine or sulfadoxine administered in combination with azithromycin or azithromycin alone. Administration of azithromycin alone at 60 mg/kg/day produced curative response while lower doses showed marginally delayed time to reach 2% parasitaemia. Non-curativedoses of 0.1 mg/kg/day of pyrimethamine or sulfadoxine when combined with azithromycin (30 mg/kg/day) also showed an enhanced increase in the efficacy of the agents.  Accordingly, Neerja teachs methods of treating or preventing an apicomplexan parasite infection (P.yoelii) which includes the co-administration of pRBCs and a delayed death agent (azithromycin) to mice to prevent or inhibit infection by the parasite.  See abstract, 2.1 Activity in the Rodent model, and 2.2 drugs, p. 121; Tables 1 and 2).  Additionally, the abstract of Neerja recites that these results suggest this model may provide better prophylaxis against P.falciparum which is known to be a major infective agent in humans.
	The primary references differ in that the methods were not performed in humans or canines.
	Wykes is cited to show that it has long been very common in the prior art to use rodent models to test methods of treating or preventing malaria in humans.  Wykes teaches that animal models for studying malaria are useful because there are limitations on the nature and interpretation of in vitro studies, particularly with regard to the  favor the use of animal models to study malaria. First, models allow investigation into the progress of the disease, which is more difficult in humans. It also permits studies of organs to which the parasite sequesters, such as the spleen, lungs and brain. The use of non-lethal parasites in mice has identified the role of adaptive and innate immunity in mediating clearance and survival from infection. Studies in mice with different species and strains of parasite have also identified how the parasite mediates disease. Finally, these studies have led to the development of novel vaccine approaches.  In some cases, the animal models can provide an explanation for observations in humans.  An appealing feature about mouse malaria models is that there are four species of rodent malarias (Plasmodium chabaudi, Plasmodium vinckei, Plasmodium berghei and Plasmodium yoelii) and various strains (e.g. P. yoelii YM and P. yoelii 17XNL).  Although Wittlin et al does not actually perform methods in humans, the intention to use in humans is clearly implied.  NOTE: The instant claims were amended after several responses on 6/22/21 to include the new limitation that the animal in the methods is human, canine or bovine.  It is noted that the instant specification does not describe any working examples which use a human, canine or bovine. The instant specification also uses a rodent model.   Animal models are used in research presented in the instant .

7.	Claims 44-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al (Vet. Record. 1986. 118: 98-102).
	Taylor discloses four groups of cows infected with erythrocytes infected with B. divergens, three groups being injected every four days with the long acting oxytetracycline formulation at dose levels of 20, 10 and 5 mg/kg, respectively
(see Experiment 2). The oxytetracycline was administered 2 days (48 hours) prior to the infection of B. divergens infected erythrocytes. The highest level completely inhibited parasite replication and induced antibody formation; the same was observed in
one animal dosed at 10 mg/kg but the remainder, plus those treated at 5 mg/kg, developed both low parasitaemia and high antibody titres. The instant specification recites at page 10, lines 19-21, that the ‘co-administration’ may include where the delayed death agent may be administered before the apicomplexan parasites are administered.  Claims 44-47 recite that the delayed agent is in a ‘slow, controlled or delayed release formulation’.  A long acting formulation as taught by Taylor would be expected to be categorized as extended release, sustained released and/or long-acting.  These are distinguished from conventional, immediate release formulations.  Taylor meets the broadly recited method claims.  The timing of the agent and the infection are encompassed in the methods recited in the claims.  The result would be expected to be 

Pertinent prior art, not presently relied upon:
 	WO 2015/070204 A1 discloses an in vivo experiment where mice were infected with P. berghei blood stage parasites intravenously and then administered selected compounds orally at 24 hours after infection (see Example 4). Compound 68 resulted in 100% treatment of the infected animals, while compound 37 repressed parasitemia for about | week, which would have inevitably resulted in an immune response being raised. 

Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.



Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/           Primary Examiner, Art Unit 1645                                                                                                                                                                                             	12/7/21